Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 1 of 31 Page ID #:20




                 EXHIBIT A
                                   3.
               Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 2 of 31 Page ID #:21


Corporate Creations Network Inc.                                                                              March 6, 2019
11380 Prosperity Farms Road #221E, Palm Beach Gardens, Fl 33410


                The GEO Group, Inc.
                Joseph Negron SVP & General Counsel
                The GEO Group, Inc.
                621 N.W. 53 Street, Suite 700
                BOCA RATON FL 33487




SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.
Note: Any questions regarding the substance of the matter described below, including the status or how to
respond, should be directed to the contact set forth in line 12 below or to the court or government agency where
the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their contact
information must be submitted in writing to SOPcontact@corpcreations.com. Any changes will become effective
upon written confirmation of Corporate Creations.                                                                                                Item: 2019-138
   1.                     Client Entity: The GEO Group, Inc.

   2.                   Title of Action: Lea Garcia, an Individual vs. Geo Corrections and Detention, LLC, a Florida Limited Liability
                                         Company, The Geo Group, Inc. Which Will Do Business in California, Et al.
   3.          Document(s) Served: Summons
                                   Complaint For Damages
                                   Exhibits
                                   Civil Case Cover Sheet
   4.                   Court/Agency: San Bernardino County Superior Court
   5.                    State Served: California
   6.                   Case Number: CIVDS1905866
   7.                        Case Type: Disability Discrimination in Violation of the Fair Employment and Housing Act
   8.             Method of Service: Hand Delivered
   9.                  Date Received: Tuesday 3/5/2019
 10.                    Date to Client: Wednesday 3/06/2019

 11. # Days When Answer Due: 30                                            CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                                                                           [Jal8.""T'"ivoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                           with opposing counsel that the date of service in their records matches the Date Received.
                   Answer Due Date: 4/4/2019

 12.                      SOP Sender: Roman Otkupman
                                      Agoura Hills, CA
        (Name, City, State, and Phone Number)
                                      818-293-5623


 13.          Shipped to Client By: Email Only with PDF Link
 14.               Tracking Number: Not Applicable
 15.                       Handled By: 051
 16.                               Notes: Also Attached:
                                          • Certificate Of Assignment, Etc.

                                                Please note there are other Due Dates listed in the document
                                                                                           I
                                                                                                                                                      I    We
                                                                                                                                          service of process.
                                                                    i              of whether service of process IS valid and             is the role of legal
                                                              or defective. Registered agent services are provided by Corporate Creations Network Inc.

                    11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410 Tel: (561) 694-8107                       Fax: (561) 694-1639
                                                           www.CorporateCreations.com
   Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 3 of 31 Page ID #:22




                                                                                                                                                      SUM-100
                                                       SUMMONS                                                          H1lf COUitr UU OM. V
                                                                                                                    (SOLO PAAA U50 DE I.A CORn;!
                                                   (CITA CION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
GEO CORRECTIONS AND DETENTION, LLC, a Florida Limited
~l~V~~\m~'!>'-ti,r.> "'\\cu.""""-c...-.r ftw-"" ~~ ..,..,.._~.                                                       FH! I 9 2019
YOU ARE BE NG SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                       ·y~·~
LEA GARCIA, an individual                                                                                    RAFAEL HEr<NANDEZ, DEPUTY

 NOTtCEI You have been sued. The coun may decide aQ.Jinst you without your being heard unle&s you respond within 30 day&. Read the Information
 below.
    You haw 30 CALENDAR OAYS after this &Ummons and legal papers are served on you to rue a wnnen response at lhls court and have a copy
 wved on the plaintiff. A let'!er or phone call Will not protect you. Your wrttten response must be in proper legal form It you want the court to hear your
 case. Thera may be a court form Chat you can use for your response. You can ftnd ltwsa court forms and more infonnatlon at the Caltt'orria Courts
 Online Self-Help C&nter (www.cowtfnfo.ca.go~). your county I8W library, or lhe eot.:rthouse nearest you. If you cannot pay the ftllng fee, ask
 the court derk for a fee waiver form_ If you do not file your response on lime, you may lose the cue by default, and your wagH, money, and property
 may be taken without furth&r warning from the court.
    There are other legal requirements. You may want to can an a11omey right away. If you do not know an attorney, you may want to cal an attorney
 referral serv~oo. If you cannot afforO an attomey, you may be eligible ror free legal services from a nonprofit l~al seMoes program. You con locate
 these nonprofit groups at Ule Calafomia Legal SeNces Web stte (Vr'WW.IawhelpcaliomiB.OfP), tho CaHfomia Courts Ontk'le 5eW·Help Center
 (IWNI.coutflnfo.ca.goviSelfhelp), or by contacting your toeal court or county bar assodation. NOTE: Tho court has a statutory Hen for waived fees and
 costs on any settlement 01' arbltralion award of $10,000 or more ln a dvll c:ase. The court'S lien must be paid before ltle court will diSmiSS the case.
 JAVJSOI Lo hsn demandado. Sino rosponde dentJO de 30 Cllss. Ia oort• pued9 dacidirtJn su contra sin tJSCUChar 111 vetSidn. Lea Ia InformaciOn a
 contlnuacl6rt.
    71ene JO DIAS DE CALENDARJO despvltS de que le entreguen esm citaci6n y papeiBS legales para pnJS811tar una respuesta por escrito en 1stB
 corte y hacer que s. enttegue una cop/a til o'emancltlnte. Una car1a o una llemada telefl:)nlca no 1o protegfHI. su nnpuesta por ncttto U8INJ que nlar
 en formalo legal corr9Cto si cfe.Sea qua ptOCGS611 su c:eso en Ia OOffe. Es posible que hiYI un fonnulatfo que usttKI puedS Utar pare su rvJPuesta.
 Putde encontlilr estos fonnulat10s d6 Ia COif8 y mas tnformaci6n 81'1 el Centro de Ayuda de Ia CMH de Callfomil (wv.w.suoorte.ca.govJ. en /a
 bJbllotee• de kJyU de su COfld&do o 11t Ia cOifl QU8/e quede mAs c::etat- Sino puede pagar Ia cvotl de presentacJOn, pida 81 ~ocreterlo de fa allfe
 que 1e de un fotmufarlo de a.xenddrl de pago de euolft. SJ no pre~nta Stl respuea a U.mpo, puede pdfdsr el caJO por incumplimiento y Ia corte le
 podri quitar .su SIJefdo. dinero y biene~ s/t! m•.s at:Jvertancla.
   Hay otroa requialfos leg/Jids. Es reconumdllbte qtHJ /fame a un ebogadO mmedlstemente. Sino conoce a un abogado. puedfllfamar a un aerv/CiO de
 ~ a abog~do.s. Sino puede pagar 8 un llboQedo, sa posib/e que cumpfa oon lot tequisitoB para Obtener seiViCioslegaln gntfVif06 de un
 progtame ae seMcios legales sin finu de tucro. Puede encontrat sstos gf'ti{X» sin fines d& luCtO en 61 Ro web de C81ifomla Legal SBM'ces,
 fwww.lawhelpcaifomla.org). en el Cdntro de Ayvda de las Colfes de Califomia, (Www.sucorte.ca.govJ o ponl4ndose en oontac10 con Ia COI1e o el
 COI&gio de abogBdos locales. A~SO: Por ley, Ia cotte l#etle dereclio a reclamar tas cuotu y 10$ costos exenro.s por lmpoMr un gi8VaiMIIIObl'l
                                            s o.
 cualquifJr recuperad6n de 1 000 6 mas de valor recibid8 mediante un acuetdo o una conce-lf6n de erbitraja en un caso de dertdlo clvit T1ane que
 psgeret grovsmen de 18 corte ~Jntes rJe que ta corte pueda ckiSOCharel esso.
The name and address of the coutt is:
(EI nombro y direccicln de Is cotte es):                 San Bernardino Justice Center
247 W 3rd St
San Bernardino, CA 92415
1ne name, address, and telephone number of plaintiff's attorney. or plaintiff without an attomey, is:
(El nombre, Ia direcclOn y e/ mimero de tellfono del abogado del dsmandante. o del demendante que no liene abogado, es}:
 Roman Otkupman & Meghan Maertz: 28632 Roadside Dr, Ste 203 Agoura Hills, CA 91301; (818)293-5623
                                                                                                                                                       , Deputy
                                                                                                                                                        (Adjunlo)



 IS!!All




                                                                                                                   CCP 416.60 (minor)
                                                                                                                   CCP 416.70 (conservatee)
                                                                                                                   CCP 416.90 (authorized person)


                                                                                                                                                           PI     \0 1
                                                                                                                               C«t~ d' CNI P'""'""r.   IS 412.20.. o&6S
 F11rm ot..loplllC ~or lo'U.C.I:cr'f' Us.                                 SUMMONS                                                              ,.. __ t:OIIIfiiiiOA.gll"
   Ju~       ea;=1 ~c ..~.
   su.~-100   [Root. JLilr '· 20og;
    Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 4 of 31 Page ID #:23



'


                                                                                                                                      SUM-200(A
                                                                                                            CAll NUMBER:
         SHORT TITLE:
     1- Lea Garcia vs. Geo Corrections and Detention, LLC, et al.                                                      C IVDS190S866

                                                                           INSTRUCTIONS FOR USE
        + This form may be used as an attachment to any summons if space does not pennit the Osting of all parties on the summons.
        + If this attachment Is used, Insert the folloWing statement In the plaintiff or defendant box on tho summons: "Additional Parties
              Attechment form Ia attached."

         List additional parties (Check only ono bo<. Use a separafe page for aach fype of patty.}:

            D          PlalnUH                  [Z]   Defendant    0   Cross-Complainant   0    Cro...oetendant

         THE GEO GROUP, INC. WHICH WILL DO BUSINESS IN CALIFORNIA AS GEO CALIFORNIA,
         INC., a Florida Corporation and Does I through I 00, inclusive,




                                                                                                                           Paga   I     of        I
                                                                                                                                             Pa   1oft
      FO'I'I'I Adoilllll ror Mlll'ldlkiiY USa
        Juclclll c-d of Clllfonll8                                ADDillONAL PARTIES ATTACHMENT
     sww:oow ~Rev. ,lanulrf' 1, 20Ql}                                   Attachment to Summons
        Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 5 of 31 Page ID #:24




                    1 Roman Otkupman, CSBN 249423
                      Roman@OLFLA.com                                                           r.: : ~--
                                                                                SUPU~!O~~ (X:<·~ f: ;;:
                                                                                                            E      r:-;
                                                                                                                   Cl..,l.:i:OFU,JIA
                    2 Meghan Maertz, CSBN 276976                                    COUNTY LJF S/•.1·1 t'-:::RNN::C!NO
                      Meghan@OLFLA. com                                              SAI'l   B:~H,>\r~:-~:~.Jf.!   :·)::::   ~i'.ICT

                    3 OTKUPMAN LAW FIRM, A LAW CORPORATION
                      28632 Roadside Drive, Suite 203                                          FEB l 9 2019
                    4 Agoura Hills, CA 91301
                      Telephone: (818) 293-5623
                    5 Facsimile: (888) 850-1310
                    6 Attorneys for Plaintiff,
                        Lea Garcia
                    7
                    8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                       COUNTY OF SAN BERNARDINO

                10 LEA GARCIA, an individual                             CASE NO.

                11                            Plaintiff,                 COMPLAINT FOR DAMAGES:

                12                 vs.                                      1. DISABILITY DISCRIMINATION
                                                                               IN VIOLATION OF THE FEHA
                13                                                             (CAL. GOV. CODE§ 12940 ET
                  GEO CORRECTIONS AND DETENTION,
               14 LLC, a Florida Limited Liability Company,                    SEQ.);
                  THE GEO GROUP, INC. WHICH WILL DO
               15 BUSINESS IN CALIFORNIA AS GEO                             2. FAILURE TO ACCOMMODATE
                  CALIFORNIA, INC., a Florida Corporation                      IN VIOLATION OF THE FEHA
               16 and Does 1 through 100, inclusive,                           (CAL. GOV. CODE § l2940(m));

                17                            Defendants.                   3. FAILURE TO ENGAGE IN A
                                                                               GOOD FAITH INTERACTIVE
               18                                                              PROCESS IN VIOLATION OF
                                                                               THE FEHA (CAL. GOV. CODE §
               19                                                              l2940(n));

               20                                                           4. FAILURE TO TAKE
                                                                              REASONABLE STEPS TO
               21                                                             PREVENT DISCRIMINATION IN
                                                                              THE WORK PLACE IN
                                                                              VIOLATION OF THE FEHA (ACT
               22                                                             GOV. CODE § 12940(k));
               23                                                           5. RETALIATION IN VIOLATION
                                                                               OF THE FEHA (CAL. GOV. CODE
               24                                                             § 12940(h));
               25                                                           6. WRONGFUL TERMINATION IN
                                                                               VIOLATION OF PUBLIC POLICY
               26                                                              AND FEHA (CAL. GOV. CODE
                                                                               § 12940 ET SEQ);



 OTXUP.\L\."lA'"'
   flii.\I,.U..C
                        C0~11'LAI!>;'T FOR DA:YIAGF.S
A'I'TOR.,T\'SATU.W
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 6 of 31 Page ID #:25




    1                                                           7. RETALIATION IN VIOLATION
                                                                   OF THE CRFA (CAL. GOV'T
   2                                                               CODE § 12945.2);
   3
   4                                                                REQUEST FOR JURY TRIAL

    5
   6
   7
   8
   9
        PLAINTIFF, Lea Garcia, complains and alleges as follows:
  10                                     GENERAL ALLEGATIONS
  11                              (Against Defendant and all DOE Defendants)
  12            1.      At all times herein mentioned, Plaintiff Lea Garcia, is and was a resident of the City
  13 of Rancho Cucamonga, State of California.
                2.      At all times herein mentioned, Defendants Geo Corrections and Detention, LLC, The
  14
        Geo Group, Inc. Which Will Do Business in California as Geo California, Inc. and Does 1-100
  15
     (hereinafter also referred to as "Defendants"), is licensed to do business within the City of
  16 Adelanto, County of San Bernardino. Defendant employed the Plaintiff at 10400 Rancho Road,
  17 Adelanto, California 92301. Plaintiff is informed and believes that said Defendant employed more
  18 than 5 employees within a 50-mile radius of the location where Plaintiff was employed.
  19         3.    The Plaintiff is ignorant of the true names and capacities, whether individual,
        corporate, or associate, of those defendants fictitiously sued as DOES I through 100 inclusive and
  20
        so the Plaintiff sues them by these fictitious names. The Plaintiff is informed and believes that each
  21
     of the DOE defendants reside in the State of California and are in some manner responsible for the
  22 conduct alleged herein. Upon discovering the true names and capacities of these fictitiously named

  23 Defendants, the Plaintiff will amend this complaint to show the true names and capacities of these
  24 fictitiously named defendants.
  25            4.      Unless otherwise alleged in this complaint, the Plaintiff is informed, and on the basis
        of that information and belief alleges that at all times herein mentioned, each of the remaining
  26
        codefendants, in doing the things hereinafter alleged, were acting within the course, scope, and



        COMPLAINT FOR DAMAGES                            2
        Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 7 of 31 Page ID #:26




                     1 under the authority of the agency, employment, or representative capacity, with the consent of
                     2 her/his codefendants.
                                 5.       Plaintiff began working for Defendant on or about January 30, 2016 as a Detention
                     3
                         Officer. While working for Defendant, Plaintiff was earning approximately $21.00 per hour.
                     4
                       Plaintiff's primary job responsibilities involved maintaining security around the perimeter,
                     5 receiving and processing detainees into custody and preparing routine records on detainees.

                     6           6.       Throughout her employment with Defendant, Plaintiff was a diligent worker.
                     7       7.      On or about October 16, 2017, Plaintiff was experiencing severe back pain, and
                     8 numbness in her feet Plaintiff sought medical attention from Mountain View Urgent Care's facility
                         and was diagnosed with Grade I Spondylolsithesis, Degenerative disc Disease, and Spasms.
                     9
                                 8.       On or about October 19, 2017, Plaintiff's symptoms did not change which resulted
                10
                         in her seeing a physician at the Caring Family Medicine facility. Plaintiff was in severe pain and
                11
                         had to undergo imaging tests. Due to Plaintiff's severe medical condition, she was placed off work
                12 until November 19,2017, by her physician. Plaintiff submitted her medical note to Defendant via
                13 Facsimile.
                14               9.       On or about November 15, 20 I 7, Plaintiff sought medical attention and was
                         diagnosed with Low Back Pain, Spondylolisthesis, Lumbar Radiculopathy and Lumbar
                15
                         Spondylosis. Plaintiff was further placed off work until December 3, 2017, by her physician.
                16
                         Plaintiff's medical note was submitted to Defendants electronically.
                17
                                  10.     On or about December 5, 2017, Plaintiff was experiencing further symptoms of the
                 18 above mentioned disabilities. Plaintiff was seen by her primary physician who diagnosed her with
                19 Lumbar Radiculopathy, Sciatica, Bilat Sides, and Low Back Pain.
                20                II.     On or about December 13, 2017, Plaintiff's symptoms did not change and her leave
                21 of absence was further extended until January 15, 2018.
                                  12.     On or about January 16,2018, Plaintiff was diagnosed with Spinal Stenosis of
                22
                         Lumbar Spine, Spondylolisthesis, Sciatica, Bilat Sides, and Chronic Low Back Pain. Plaintiff's
                23
                         leave of absence was further extended until February 18, 2018, by her physician.
                24                13.     On or about February 16, 2018, Plaintiff was seen by a pain specialist Plaintiff bad
                25 to undergo treatment for her incapacitating pain and uncontrolled symptoms. Plaintiff was further
                26 diagnosed with Spinal Stenosis of Lumbar Spine, Spondylolisthesis and Sciatica.




    ........,
 on;ufli,AN I.A...


An'OL'«\'IATU..          COMPLAINT FOR DA.\tAGES                           3
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 8 of 31 Page ID #:27




    1           14.    On or about February 19, 2018, Plaintiff's leave of absence was further extended
    2 until March 4, 2018. Plaintiff's physician indicated that Plaintiff is to be placed on modified activity
        at work and at home from March 5, 2018 throughApril4, 2018.
    3
                15.    On or about March 16, 2018, Plaintiff was experiencing sharp shooting pain and
    4
        numbness and tingling going down to posterior aspect of her legs to her calves bilaterally. Plaintiff
    5 was further diagnosed with Spondylolisthesis. Plaintiff's leave of absence was further extended
    6 until July 18,2018.
    7         16.    On or about April16, 2018, Plaintiff had back fusion surgery.

    8          17.     Rather than accommodating Plaintiff's serious injuries, Defendants retaliated against
        Plaintiff by wrongfully terminating her employment on June 4, 2018, for pretextual reasons.
    9
                18.    The foregoing and following actions taken towards Plaintiff that are alleged in this
  10
     complaint were carried out by managerial employees and agents of said Defendant acting in a
  11 deliberate, cold, callous, malicious, oppressive, and intentional manner in order to injure and
  12 damage the Plaintiff. On or about February 13, 2019 Plaintiff exhausted her administrative
  13 remedies by obtaining a Right to Sue notice from the Department of Fair Employment and Housing.
   14 Said notice is attached hereto as Exhibit "A".
                                        VENUE AND JURISDICTION
  15
                19.    Venue is proper under Code ofCivil Procedure section 395, in that Plaintiff's
  16
        injuries were incurred within this jurisdiction, and the actions that gave rise to Plaintiff's
  17 complaint arose within this jurisdiction.
  18                                      FIR§T CAUSE OF ACTION
  19                   DISABILITY DISCRIMINATION IN VIOLATION OF THE
  20                            FAIR EMPLOYMENT AND HOUSING ACT
                                 California Government Code § 12940 et seq.
  21
                                  (Against Defendant and all DOE Defendants)
  22
                20.     Plaintiff incorporates and realleges by reference all previous paragraphs of this
  23
        Complaint as if fully set forth herein.
   24           21.     The actions of Defendant, as described in this Complaint, constitute unlawful
   25 disctimination on the basis of Plaintiff's disability.
   26           22.     Plaintiff alleges that her condition of Spinal Stenosis of Lumbar Spine, Leg
        Weakness to Both Sides, Urinary Retention, Chronic Low Back Pain, Spondylolisthesis, Lumbar



        COMPLAINT FOR DAMAGES                              4
         Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 9 of 31 Page ID #:28




                       1 Radiculopathy, Lumbar Spondylosis, Sciatica, and Bilat Sides prevented and/or substantially
                       2 limited Plaintiff from engaging in major life activities was a physical disability.
                                   23.     At all times herein mentioned, Plaintiff was regarded as being disabled and
                       3
                           suffering from a disability, and at all relevant times, Plaintiff was able to perfonn the essential
                       4
                           functions of her job with reasonable accommodations.
                       5           24.     Plaintiff brings this cause of action for disability discrimination and tennination
                       6 of employment because of such disability. Furthennore, though Plaintiff's need for an
                       7 accommodation was clearly communicated to Human Resources Manager, Berta Barocio-
                       8 Sullivan, it was blatantly ignored and Plaintiff was ultimately terminated.
                                   25.     Plaintiff alleges that she was discriminated against by the Defendant, named in
                       9
                           this cause of action, as follows:
                  10
                                   a.      firing Plaintiff for her disability;
                  11               b.      firing Plaintiff in retaliation for needing accommodation for her disability;
                  12              c.       generally not wanting Plaintiff to work at the Defendant because Plaintiff had
                  13                       suffered a serious disability which Defendant perceived as a disability, and by
                  14                       perceiving said disability, Defendant anticipated it would have to pay extra

                  15                       costs in reasonably accommodating Plaintiff, and as a result, said Defendant
                                           retaliated against Plaintiff, and terminated her to avoid providing any
                  16
                                           reasonable accommodations and to avoid any perceived extra medical costs
                  17
                                           associated with Plaintiff's disability. The discrimination impeded Plaintiff's
                  18                       progress and the enjoyment of her employment with Defendant. The
                  19                       discriminatory work environment existed on a continuing and ongoing basis up
                  20                       to Plaintiff's termination.

                  21              26.      Defendant knew (or should have known) of the discriminatory work
                           environment and conduct against Plaintiff but did nothing to prevent or stop the discrimination.
                  22
                                   27.     Defendant's disability discrimination as described in this Complaint violates the
                  23
                           Fair Employment and Housing Act as promulgated in California Government Code Section
                  24 12940 ~. seq., and other state and federal statutes which prohibit discrimination in

                  25 employment, including the California Constitution and the Civil Rights Act as amended.
                  26               28.     As a direct and proximate result of Defendant's discrimination, Plaintiff has
                           sustained and will continue to suffer damages in an amount within the jurisdiction of this court,
                           the exact amount to be proven at trial. Such damages include:
 (mi;UJ'NA..........
    ftRN.M.C
ATIOL'ftnATUrlll'          COMPLAINT FOR DAMAGES                                  5
       Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 10 of 31 Page ID #:29




                  1           a.       loss of salary and other valuable employment benefits;
                  2           b.       prejudgment interest and interest on the sum of damages at the legal rate; and
                              c.       other consequential damages, including damages for shame, humiliation, mental
                  3
                                       anguish and emotional distress caused by the conduct of Defendants.
                  4
                              29.      In addition, Plaintiff is entitled to her attorney's fees in prosecuting this lawsuit,
                  5 pursuant to California Government Code Section 12965(b).
                  6           30.      The grossly reckless, and/or intentional, malicious, and bad faith manner in
                  7 which said Defendants named in this cause of action, and each of them, engaged in those acts
                  8 as described in this cause of action by willfully violating those statutes enumerated in this
                      cause of action and tenninating Plaintiff for having said disability, including Defendant's
                  9
                      willful violation of the Act, entitle Plaintiff to punitive damages against said Defendant in an
               10
                      amount within the jurisdiction of this court, to be ascertained by the fact finder, that is
               11
                      sufficiently high to punish said Defendant, deter Defendant from engaging in such conduct
               12 again, and to make an example of them to others.
               13             31.      Plaintiff is infonned, believes, and based thereon, alleges that the outrageous
               14 conduct of said Defendant named in this cause of action, described above, was done with
               15 oppression and malice by the Plaintiffs supervisor and managers and were ratified by those
                      other individuals who were managing agents of said Defendant. These unlawful acts were
               16
                      further ratified by the Defendant employers and done with a conscious disregard for Plaintiff's
               17
                      rights and with the intent, design and purpose of injuring Plaintiff. By reason thereof, Plaintiff
               18 is entitled to punitive or exemplary damages against said Defendant, for their acts as described
               19 in this cause of action in a sum to be determined at the time of trial.
               20             32.      Because the wrongful acts against Plaintiff were carried out, authorized or
               21 ratified by said Defendant's directors, officers and/or managing agents, acting with malice,
                      oppression or fraud, or deliberate, willful and conscious disregard of the probability of causing
               22
                      injury to Plaintiff, as reflected by the actions as described earlier in this Complaint, Plaintiff
               23
                      seeks punitive damages against Defendant in order to deter them from such and similar
               24 conduct in the future.
               25 Ill
               26 Ill
                      Ill
                      Ill
 ..............
    ..........
A.T'tOIIHBVSA.TLAW
                      COMPLAll\'T FOR OAMAOES                             6
      Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 11 of 31 Page ID #:30




                     1                                  SECOND CAUSE OF ACTION
                     2     FAILURE TO ACCOMMODATE IN VIOLATION OF THE FAIR EMPLOYMENT
                                                              AND HOUSING ACT
                     3
                                                    California Government Code § ll940(m)
                     4
                                                   (Against Defendant and all DOE Defendants)
                     5           33.     Plaintiff incorporates by references all preceding paragraphs in this complaint
                     6           34.     Plaintiff is and all times mentioned herein was, qualified and able to hold a
                     7 position with Defendant
                     8           35.     Defendant never offered Plaintiff reasonable accommodation and in spite of
                         Defendant's legal duty. Plaintiff requested reasonable accommodation such as taking time off
                     9
                         to care for her medical condition. Defendant failed to accommodate Plaintiffs reasonable
                10
                         request.
                11               36.     Furthermore, Plaintiff alleges that in spite of Defendant's legal duty, Defendant
                12 never offered any accommodation to Plaintiff prior to Plaintiffs termination.
                13               37.     As a proximate result of Defendant's conduct, Plaintiff has suffered damage in
                14 an amount subject to proof, but which are in excess of the jurisdiction minimwn of this Court

                15 and which include but are not limited, accrued but unpaid salary, bonuses and benefits, front
                         pay, back pay, severance pay, and damages for emotional distress.
                16
                                 38.     The grossly reckless, and/or intentional, malicious, and bad faith manner in
                17
                         which said Defendants named in this cause of action, and each of them, engaged in those acts
                18 as described in this cause of action by willfully violating those statutes enumerated in this
                19 cause of action and terminating Plaintiff for having said disability, including Defendant's
                20 willful violation of the Act, entitle Plaintiff to punitive damages against said Defendant in an
                21 amount within the jurisdiction of this court, to be ascertained by the fact finder, that is
                         sufficiently high to punish said Defendant, deter Defendant from engaging in such conduct
                22
                         again, and to make an example of them to others.
                23
                                 39.     Plaintiff is informed, believes, and based thereon, alleges that the outrageous
                24 conduct of said Defendants, described above, was done with oppression and malice by the
                25 Plaintiffs supervisor and managers and were ratified by those other individuals who were
                26 managing agents of said Defendant These unlawful acts were further ratified by the
                         Defendant employers and done with a conscious disregard for Plaintiffs rights and with the
                         intent, design and purpose of injuring Plaintiff. By reason thereof, Plaintiff is entitled to
 Onrtn'toLUIU.'II'
    'IIM.ALC
ATJOL~ATU.W
                         COMPLAINT FOR DAMAGES                             7
        Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 12 of 31 Page ID #:31




                      1 pwtitive or exemplary damages against said Defendants for their acts as described in this cause
                      2 of action in a sum to be determined at the time of trial.
                                  40.     Because the wrongful acts against Plaintiff were carried out, authorized or
                      3
                          ratified by said Defendant's directors, officers ancl!or managing agents, acting with malice,
                      4
                          oppression or fraud, or deliberate, willful and conscious disregard of the probability of causing
                      S injury to Plaintiff, as reflected by the actions as described earlier in this Complaint, Plaintiff
                      6 seeks punitive damages against Defendants in order to deter them from such and similar
                      7 conduct in the future.
                      8           41.     Plaintiff has incurred and continues to incur legal expenses and attorney's fees
                          in a sum according to proof.
                      9
                                                          TIURD CAYSE OF ACTION
                  10
                                FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE PROCESS IN
                  11
                                     VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
                  12                                 California Government Code § 12.940(n)
                 13                                 (Against Defendant and all DOE Defendants)
                  14              42.     Plaintiff incorPOrates by references all preceding paragraphs in this complaint.

                 15               43.     At all times herein mentioned the FEHA, Government Code Section 12940(n},
                          was in full force and effect and binding on Defendant. These statutes required Defendant to
                 16
                          engage in an interactive process in assessing the employee's disability in order to provide a
                 17
                          reasonable accommodation. The Government Code Section 12940(n) makes it an wtlawful
                 18 employment practice for an employer to fail to engage in a timely, good faith, interactive
                 19 process with the employee to determine the effective reasonable accommodations, if any, in
                 20 responses to a request for reasonable accommodation by an employee with a known physical
                 21 disability.
                                  44.     Plaintiff suffered from a disability and a medical condition during her
                 22
                          employment at Defendant and all DOE Defendants. Plaintiff's injury manifested itself in a
                 23
                          disability, which was disclosed to Defendant. Plaintiff alleges that Defendant did not engage in
                 24 any interactive process with Plaintiff to determine the extent and nature of her medical
                 25 condition and whether her request for reasonable accommodation could be granted.
                 26 Subsequently, Defendant terminated Plaintiff's employment as a result of Plaintiff's disability.
                                  45.     As a proximate result of Defendant's willful, knowing and intentional
                          discrimination against Plaintiff, by failing to provide Plaintiff with the requested reasonable
 O'RUI'Mo\."' V.'l'
    """""
ATI'OL"ft.t1ATI..\W       COMPLAINT FOR DAMAGES                            8
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 13 of 31 Page ID #:32




    1 accommodation concerning her medical condition and actual and/or perceived disability, and
    2 by failing to engage in any interactive process, Plaintiff has suffered and continues to suffer
        humiliation, emotional distress, and physical and mental pain and anguish, all to her damages
    3
        in a sum according to proof.
    4
                46.      Defendant has committed the acts herein alleged maliciously and oppressively,
    5 with the wrongful intention of injuring Plaintiff, with an improper and intentional motive
    6 amounting to malice and in conscious disregard of Plaintiff's rights. Accordingly, Plaintiff
    7 requests the assessment of punitive damages against Defendant, in an amount appropriate to
    8 punish and make example of it.
                47.      Plaintiff has incurred and continues to incur legal expenses and attorney's fees
    9
        in a sum according to proof.
   10
                                        FOURTH CAUSE OF ACTION
   11    FAILURE TO TAKE REASONABLE STEPS TO PREVENT DISCRIMINATION IN
   12         THE WORK PLACE IN VIOLATION OF THE FAIR EMPLOYMENT AND
   13                                             HOUSING ACT
   14                                  California Government Code § 12940(K)
                                   (Against Defendant and all DOE Defendants)
   15
                48.      Plaintiff incorporates and realleges by reference all previous paragraphs of this
   16
        Complaint as if fully set forth herein.
   17
                49.      Plaintiff was discriminated against as described in this Complaint. Although
   18 Defendant knew or should have known of the discriminatory conduct, it failed and refused to
   19 take all the reasonable steps necessary to prevent the discrimination from occurring.
   20           50.      Defendant failed or refused to take appropriate steps to abate or prevent

   21 discrimination in the workplace by failing to effectively enforce policy against unlawful
        discrimination, failing to thoroughly investigate complaints of discrimination, and failing to
   22
        take prompt and appropriate disciplinary action against perpetrators of discrimination. On the
   23
        contrary, Defendant implemented policies that promoted discrimination ofPlaintiffbased on
   24 her disability.
   25           51.      Defendant's conduct as described constitutes a violation of California
   26 Government Code Section 12940(k).
                52.      As a direct and proximate result of the acts of Defendant, Plaintiff has sustained
        and continues to suffer severe emotional distress. Plaintiff seeks general damages for her

        COMPt.Aih'T FOR DAMAOES                           9
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 14 of 31 Page ID #:33




    1 severe emotional distress and other consequential damages in an amount not less than an
    2 amount within the jurisdiction of this court, the exact amount to be proven at trial.
                53.     In addition, Plaintiff is entitled to her attorney's fees in prosecuting this lawsuit,
    3
        pursuant to California Government Code§ 12965(b).
    4
                54.     Further, because the wrongful acts against Plaintiffs were carried out or ratified
    5
        by directors, officers and/or managing agents of Defendant acting with malice, oppression or
    6 fraud, or were deliberate, willful and in conscious disregard of the probability of causing injury
    7 to Plaintiff, as demonstrated by actions and as described earlier in this Complaint, Plaintiff
    8 seeks punitive damages against Defendant, in order to deter them from such and similar
        conduct in the future.
    9
                                          FIFTH CAUSE OF ACTION
   10
          RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING
   11                                                   ACT
   12                                   California Government Code § ll940(h)
   13                             (Against Defendant and all DOE Defendants)
   14       55.     Plaintiff incorporates andre-alleges by reference all previous paragrapbs of this
   15 Complaint as if fully set forth herein.
                56.     Government Code § 12940(h) provides that it is unlawful for an employer or
   16
        other entity covered by this part to "discharge, expel, or otherwise discriminate against any
   17
        person because the person has opposed any practices forbidden" under the Fair Employment
   18 and Housing Act
   19           57.     On or about October 16, 2017, Plaintiff was experiencing severe back pain, and
   20 numbness in her feet. Plaintiff sought medical attention from Mountain View Urgent Care's facility
   21 and was diagnosed with Grade I Spondylolsithesis, Degenerativedisc Disease, and Spasms.
                58.     Plaintiff was further diagnosed with Spinal Stenosis of Lumbar Spine, Leg
   22
        Weakness to Both Sides, Urinary Retention, Chronic Low Back Pain, Spondylolisthesis, Lumbar
   23
        Radiculopathy, Lumbar Spondylosis, Sciatica, and Bilat Sides.
   24           59.     Rather than accommodating Plaintiff's serious injuries, Defendants retaliated against
   25 Plaintiff by wrongfully terminating her on June 4, 2018, for pretextual reasons.
   26           60.     Plaintiff is informed and believes and alleges that the reasons for Defendant's
        termination of Plaintiff was in retaliation of Plaintiff's disability.
                61.     As a proximate result of Defendant's willful, knowing and intentional


        COMPLAINT FOR DAMAGES                              10
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 15 of 31 Page ID #:34




    1 retaliation against Plaintiff, Plaintiff has sustained and continues to sustain substantial losses in
    2 earnings, humiliation, emotional distress, and mental pain and anguish, all to her damage in a
        sum according to proof.
    3
                62.     Defendant's acts as herein described were committed maliciously or
    4
        oppressively with the intent of injuring Plaintiff and/or with a willful disregard for Plaintiff's
    s   right to work in an environment free from unlawful discrimination. Because the acts were
    6 carried out by officers, directors and/or managing agents of Defendant in a despicable,
    7 deliberate, and intentional manner, Plaintiff is entitled to recover punitive or exemplary
    8 damages in a sum sufficient to punish and deter such future conduct.
                63.     As a proximate result of the wrongful acts alleged, Plaintiff has been generally
    9
        and specially damaged in an amount to be proven at trial.
   10
                64.     Plaintiff requests an award of attorney's fees and costs of suit pursuant to
   1l Government Code §12965(b).
   12                            SIXTH CAUSE OF ACTION
   13         WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY AND
   14                           THE FAIR EMPLOYMENT HOUSING ACT

   IS                                California Government Code § 12940 et seq.
                                  (Against Defendant and all DOE Defendants}
   16
              65.       Under California law, no employee, whether they are an at-will employee, or an
   17
        employee under a written or other employment contract, can be terminated for a reason that
   18 is in violation of a fundamental public policy. The California Court has interpreted a
   19 fundamental public policy to be any articulable constitutional, or statutory provision, or
   20 regulation that is concerned with a matter affecting society at large rather than a purely
   21 personal or proprietary interest of the employee or the employer. Moreover, the public policy
        must be fundamental, substantial, and well established at the time of discharge.
   22
              66.       Plaintiff is informed, believes, and based thereon, alleges that said Defendant
   23
        named in this cause of action, and all DOE Defendants, and each of them, terminated
   24 Plaintiff's employment in violation of the Fair Employment & Housing Act, (FEHA), and
   25 public policy by terminating Plaintiff on the basis of Plaintiff's disability. The conduct
   26 described in the above sentence violates the following statutes that affect society at large:




        COMPLAINT FOR DAMAGES                            II
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 16 of 31 Page ID #:35




    1           b.      under the FEHA, California Government Code§ 12940, which prohibits

    2                   employers from terminating and discriminating against their employees in
                        terms, conditions, and privileges of employment because of their disability;
    3
                c.      all other state statutes, regulations, administrative orders, and ordinances which
    4
                        affect society at large, and which discovery will reveat were violated by said
    5                   Defendants by retaliating, harassing, discriminating against Plaintiff.
    6           67.        ·Plaintiff alleges that the Defendant, named in this cause of action, violated
    7 articulated public policies, affecting society at large, by violating the statutes and the
    8 California Constitution, when said Defendant, terminated Plaintiff's employment in violation
        of public policy as such:
    9
                a.      by acting unlawfully in a manner that affects the California workplace by
   10
                        creating an unstable and unethical workplace by discriminating against and
   11                   retaliating against Plaintiff and terminating Plaintiffs employment on the basis
   12                   of her disability under California Government Code 12940, et seq.
   13           68.     As a direct, foreseeable, and proximate result of the actions of said Defendant
   14 and all Doe Defendants, and each of them, named in this Cause of Action, as described in this
        cause of action, Plaintiff has suffered, and continues to suffer, severe emotional distress,
   15
        substantial losses in salary, bonuses, job benefits, and other employment benefits she would
   16
        have received from said Defendant plus expenses incurred in obtaining substitute employment
   17
        and not being regularly employed for months and not being able to provide for herself and her
   18 family, as well as other financial losses, all to the Plaintiff's damage, in a sum within the
  19 jurisdiction of this court, to be ascertained according to proof.
  20         69.     The grossly reckless and/or intentional, malicious, and bad faith manner in
  2l which said Defendant and DOES 1-100 conducted themselves as described in this cause of
        action by willfully violating those statutes and public policies numerated in the above
  22
        Paragraphs, Plaintiff prays for punitive damages against said Defendant in an amount within
  23    the jurisdiction of this court, to be ascertained by the fact finder, that is sufficiently high to
  24 punish said Defendant, deter Defendant from engaging in such conduct again, and to make an
   25 example of Defendant to others.
  26            70.     Plaintiff is informed, believes, and based thereon, alleges that the outrageous
        conduct of said Defendant, as described above, was done with oppression, and malice, by the
        Plaintiff's supervisor and manager and was ratified by those other individuals who were

        COMPLAINT FOR DAMAGES                              12
        Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 17 of 31 Page ID #:36




                     1 managing agents of said Defendant. These unlawful acts were further ratified by the

                     2 Defendant's employees and done with a conscious disregard for the Plaintiff's rights and with
                       the intent, design and purpose of iqjuring Plaintiff. By reason thereof, Plaintiff is entitled to
                     3
                       punitive or exemplary damages against said Defendant for its acts as described in this cause of
                     4
                         action, in a sum to be determined at the time of trial.
                     5                                  8EVENTH CAUSE OF ACTION
                     6     RETALIATION IN VIOLATION OF THE CALIFORNIA FAMILY RIGHTS ACT
                     7                                California Government Code § 12945.2 and
                     8                                  California Code of Regulations § 7297.9
                                                 (Against all Defendants and all DOE Defendants)
                     9
                                 71.     Plaintiff incorporates and re-al leges by reference ail previous paragraphs of this
                 10
                         Complaint as if fully set forth herein.
                 11              72. At all relevant times, Defendant was the employer covered by the California
                12 Family Rights Act ("CFRA") because Defendant employed fifty (SO) or more full or part-time
                 13 employees for each working day of each of the twenty (20) calendar weeks preceding and
                 14 following the leave periods.

                15               73. Plaintiff is a member of the class of persons entitled to protected medical and/or
                         family leave under the California Family Rights Act, embodied in Government Code Section
                 16
                         12945.2. Specifically, Plaintiff worked for more than one(!) year of Defendants and worked in
                17
                         excess of one thousand two hundred and fifty hours (I ,250) in the preceding twelve (I 2) month
                18 period prior to her requested leave. Further, Plaintiff had a qualifying medical condition of Spinal
                19 Stenosis of Lumbar Spine, Leg Weakness to Both Sides, Urinary Retention, Chronic Low Back
                20 Pain, Spondylolisthesis, Lumbar Radiculopathy, Lumbar Spondylosis, Sciatica, and Bilat Sides.

                2 1 Plaintiff's serious health condition further prevented and/or substantially limited Plaintiff from
                    engaging in major life activities was a physical disability.
                22
                            74. Defendants violated the CFRA by retaliating against Plaintiff because she sought
                23
                         to exercise, including, without limitation, Defendants terminated Plaintiff's employment in
                24 whole because she sought to exercise her rights under the CFRA.
                25               75.     At all times herein mentioned, Government Code§ 12945.2 was in full force
                26 and effect, and was binding upon Defendant and all Doe Defendants. Said section required said
                         Defendants, their employees and agents, to not retaliate against Plaintiff for requesting and/or
                         taking time off for statutory family care and medical leave. Moreover, at all times herein
 O'ntli'NA.... u.•

    """""'
ATTOR.,'E\'SATtAW        COMPLAINT FOR DAMAGES                            13
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 18 of 31 Page ID #:37




    1 mentioned, California Code of Regulations Title 2 §7297.7 was in full force and effect and was
    2 binding upon Defendants.
                76.     As a proximate result of Defendants wrongful conduct as alleged herein,
   3
        Plaintiff sustained damages from the loss of her employment, from loss of past and future
    4
        earnings and other employment benefits, from loss of all other rights and benefits which
   S naturally exist with fair employment, but which were denied to her by said Defendants, all in
    6 an amount to be proven at the time of trial.
    7           77. As a direct and foreseeable result of the aforesaid acts of said Defendant, Plaintiff
   8 has lost and will continue to lose income and benefits in an amount to be proven at the time of
        trial. Plaintiff claims such amount as damages together with pre-judgment interest pursuant to
   9
        Civil Code Section 3287 and/or any other provision of law providing for pre-judgment interest.
  10
                78. As a result of the aforesaid acts of Defendant, Plaintiff claims general damages
  11
     for mental and emotional distress and aggravation in an amount to be proven at the time of
  12 trial.
  13         79. The above described acts of Defendants, by and through their managing agents,
  14 officers or directors, were engaged in with a deliberate, cold, callous, fraudulent and
  IS intentional manner in order to injure and damage Plaintiff and/or with conscious disregard of
        Plaintiff and her rights. Such acts were despicable, and constitute malice, fraud and/or
  16
        oppression within the meaning of Civil Code Section 3294. Plaintiff requests an assessment of
  17
        punitive damages against Defendants, in an amount to be proven at time of trial.
  18            80. Plaintiff will also seek and is entitled to recover attorney's fees in connection with
  19 this cause of action under the private attorney general doctrine (Civ. Code section 1021.5) as
  20 well as a Government Code Section 12940, et seq.
  21            81.     Wherefore, Plaintiff requests relief as described below.
                Wherefore, Plaintiff prays that Judgment be entered in her favor and against
  22
        Defendants and each of them as follows:
  23
  24        I. For a money judgment representing compensatory damages including lost wages, earnings,
  25            retirement benefits and other employee benefits, and all other sums of money, together with
                interest on these amounts, according to proof;
  26




        COMPLAINT FOR DAMAGES                           14
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 19 of 31 Page ID #:38




   1       2. For punitive damages, in an amount to be ascertained, according to proof, that will

   2           sufficiently punish the named Defendants, make an example of said Defendants, and deter
               future conduct;
   3
           3. For costs of suit and attorney fees;
   4
           4. For prejudgment and post judgment interest;
   5       5. For any other relief that is just and proper;
   6       6. For attorney fees pursuant to C.C.P. § 1021.5 and Gov't. Code§ 12965(b).
   7
       REQUEST FOR JURY TRIAL
   8
   9 DATED: February 14,2019                     OTKUPMAN LAW FIRM, ALC
  10
  11
  12
                                                          man Otkupman
  13                                                     eghan Maertz
                                                       Attorneys for Plaintiff, Lea Garcia
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26




       COMPLAINT FOR OA.'MGES                           IS
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 20 of 31 Page ID #:39




                      EXHIBIT "A"
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 21 of 31 Page ID #:40




           rum Of CAl IF9BN!A' "ealnl!• CPM"mr Sentlctt• •ns! Hmmne ""'"'RY                    GAY''II NfW$QM   GMANPB

           DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                  KEVIN KlSH. DIReCTOR
           2218 Kauaen OI'Mt, Suite 100 I Elk Grove I CA I 95758
           (800) 814--1684 (VOice) I (800) 70D-2320 (TTY) 1Callfomla's Relay S~rrvlce at 711
           ,tlp:llwww.dfeh.ca.gov I Email: conlaet.centarOdfeh.ca.gov


    February 13, 2019

    Roman Otkupman
    28632 Roadside Drive, Suite 203
    Agoura Hills, California 91301

    RE:    Notice to Complainant's Attorney
           DFEH Matter Number: 201902-05135714
           Right to Sue: Garcia I Geo Corrections and Detention, LLC et al.

    Dear Roman Otkupman:

    Attached is a copy of your complaint of discrimination filed with the Department of Fair
    Employment and Housing (DFEH) pursuant to the California Fair Employment and
    Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
    Notice of Case Closure and Right to Sue.

    Pursuant to Government Code section 12962, DFEH will not serve these
    documents on the employer. You must serve the complaint separately, to all named
    respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
    information regarding filing a private lawsuit In the State of California. A courtesy "Notice
    of Filing of Discrimination Complaint• Is attached for your convenience.

    Be advised that the DFEH does not review or edit the complaint form to ensure that it
    meets procedural or statutory requirements.

    Sincerely,


    Department of Fair Employment and Housing
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 22 of 31 Page ID #:41




 ,_,.-,           SJAif Of ca1 !fPAN!A !Byjnna '"'"'C'' &mira'""   ttcemf:!n "nncy               GAYpt NfMQM OOVfBNQB

             1\   DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                            KEVIN KISH, DIRECTOR
                  2218 Kausen Drive, SUI!e 1CO I Elk Grvve I CA I 95758
                  (800) 884·1684 (V-) I (800) 700-2320 (TTY) ( C8llfomla's Relay SaNice at 711
  . . •. .        htlp:llwww.dfeh.ca.gov I Email: conllld.canter@cffeh.ca.gov


       February 13, 2019

       RE:        Notice of Filing of Discrimination Complaint
                  DFEH Matter Number. 201902-05135714
                  Right to Sue: Garcia I Geo Corrections and Detention, LLC et al.

      To All Respondent( s):

      Enclosed Is a copy of a complaint of discrimination that has been filed with the
      Department of Fair Employment and Housing (DFEH) In accordance with Government
      Code section 12960. This constitutes service of the complaint pursuant to Government
      Code section 12962. The complainant has requested an authorization to file a lawsuit
      This case Is not being Investigated by DFEH and is being closed immediately. A copy of
      the Notice of Case Closure and Right to Sue is enclosed for your records.

      Please refer to the attached complaint for a list of all respondent(&) and their contact
      Information.

       No response to DFEH Is requested or required.

      Sincerely,


      Department of Fair Employment and Housing
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 23 of 31 Page ID #:42




 ..~       sure Of !fA' 'fMNra, "'•&!non Rm":t:!.. Sanr!m •nri "!!dm -DFY                  f..AVIN NfYt80V QCM!NQB




W          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                             KEVIN KISH. DIRECTOR

           2218 Kausan Drive, Suite 100 I Elk. Grove I CA I i57S8
           (800J 884-1684 {ValceJ 1(8CO) ?oo-2320 (T1Y) 1Callfomll!'s Relay SeMco at 711
   •.      http:lhwvw.dfeh.ca.~ov I Emd: contact.canterCDdfeh.ca.gov



    February 13,2019

    Lea Garcia


    RE:    Notice of Case Closure and Right to Sue
           DFEH Matter Number: 201902-05135714
           Right to Sue: Garcia I Geo Corrections and Detention, LLC et al.

    Dear Lea Garcia,

    This letter informs you that the above-referenced complaint was flied with the
    Department of Fair Employment and Housing {DFEH) has been closed effective
    February 13, 2019 because an Immediate Right to Sue notice was requested. DFEH will
    take no further action on the complaint.

    This letter Is also your Right to Sue notice. According to Government Code section
    12965, subdivision {b). a civil action may be brought under the provisions of the Fair
    Employment and Housing Act against the person, employer, labor organization or
    employment agency named in the above-referenced complaint. The civil action must be
    flied within one year from the date of this letter.

    To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
    Opportunity Commission {EEOC) to file a complaint within 30 days of receipt of this
    DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
    whichever is earlier.

    Sincerely,


    Department of Fair Employment arid Housing
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 24 of 31 Page ID #:43




 1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                             BEFORE THE STATE OF CALIFORNIA
 2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
 3                   Under the California Fair Employment and Housing Act
                                 (Gov. Code, § 12900 at seq.)
 4
     In the Matter of the Complaint of
 5    Lea Garcia                                             DFEH No. 201902-05135714
 6                                   Complainant,
 7 vs.

 8    Geo Corrections and Detention, LLC
 9
      The Geo Group, Inc. Which Will Do Business In
10    California as Geo California, Inc.
11
12           Respondents
1311------------------------------
14 1. Respondent Geo Corrections and Detention, LLC Is an employer subject to
   suit under the Callfomia Fair Employment and Housing Act (FEHA) (Gov. Code, §
15 12900 et seq.).

16 2. Complainant Lea Garcia, resides in the City of State of •
17 3. Complainant alleges that on or about June 4,2018, respondent took the following
18 adverse actions:

19 Complainant was discriminated against because of complainant's disability
   (physical or mental), medical condition (cancer or genetic characteristic) and as a
20 result of the discrimination was terminated, denied a work environment free of
   discrimination and/or retaliation, denied reasonable accommodation for a disability.
21
22 Complainant experienced retaliation because complainant reported or resisted
   any form of discrimination or harassment, requested or used a disability-related
23 accommodation, requested or used leave under the califomla family rights act or
   fmla (employers of 50 or more people) and as a result was terminated, denied a
24 work environment free of discrimination and/or retaliation, denied reasonable
   accommodation for a disability, denied family care or medical leave (cfra)
25
   (employers of 50 or more people).
26
                                                    -1-
271~----------------~C~om=p~~~m~t--"oEFs5HTN~o~.~~"'1~90N2~~~5~13~5~71~4.-----------------~
28
     Date Filed: February 13, 2019
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 25 of 31 Page ID #:44




 1

 2 Additional Complaint Details: Plaintiff began working for Defendant on or about
 3 January 30, 2016 as a Detention Officer. While working for Defendant, Plaintiff was
   earning approximately $21.00 per hour. Plaintiffs primary job responsibilities
 4 Involved maintaining security around the perimeter, receiving and processing
   detainees into custody and preparing routine records on detainees. Throughout her
 5 employment with Defendant, Plaintiff was a diligent worker. On or about October 16,
   2017, Plaintiff was experiencing severe back pain, and numbness in her feel
 6 Plaintiff sought medical attention from Mountain View Urgent Care's facility and was
 7 diagnosed with Grade I Spondylolsithesis, Degenerative disc Disease, and Spasms.
   On or about October 19, 2017, Plaintiffs symptoms did not change which resulted in
 8 her seeing a physician at the Caring Family Medicine facility. Plaintiff was in severe
   pain and had to undergo imaging tests. Due to Plaintiffs severe medical condition,
 9 she was placed off work until November 19,2017, by her physician. Plaintiff
   submitted her medical note to Defendant via Facsimile. On or about November 15,
10
   2017, Plaintiff sought medical attention and was diagnosed with Low Back Pain,
11 Spondylolisthesis, Lumbar Radlcuiopathy and Lumbar Spondylosis. Plaintiff was
   further placed off work until December 3, 2017, by her physician. Plaintiffs medical
12 note was submitted to Defendants electronically. On or about December 5, 2017,
   Plaintiff was experiencing further symptoms of the above mentioned disabilities.
13 Plaintiff was seen by her primary physician who diagnosed her with Lumbar
   Radiculopathy, Sciatica, Bilat Sides, and Low Back Pain. On or about December 13,
14
   2017, Plaintiffs symptoms did not change and her leave of absence was further
15 extended until January 15, 2018. On or about January 16, 2018, Plaintiff was
   diagnosed with Spinal Stenosis of Lumbar Spine, Spondylolisthesis, Sciatica, Bilat
16 Sides, and Chronic Low Back Pain. Plaintiffs leave of absence was further extended
   until February 18, 2018, by her physician. On or about February 16, 2018, Plaintiff
17 was seen by a pain specialist. Plaintiff had to undergo treatment for her
18 incapacitating pain and uncontrolled symptoms. Plaintiff was further diagnosed with
   Spinal Stenosis of Lumbar Spine, Spondylolisthesis and Sciatica. On or about
19 February 19, 2018, Plaintiffs leave of absence was further extended until March 4,
   2018. Plaintiffs physician Indicated that Plaintiff is to be placed on modified activity
20 at work and at home from March 5, 2018 through April4, 2018. On or about March
   16, 2018, Plaintiff was experiencing sharp shooting pain and numbness and tingling
21 going down to posterior aspect of her legs to her calves bilaterally. Plaintiff was
22 further diagnosed with Spondylolisthesis. Plaintiffs leave of absence was further
   extended until July 18, 2018. On or about April16, 2018, Plaintiff had back fusion
23 surgery. Rather than accommodating Plaintiffs serious injuries, Defendants
   retaliated against Plaintiff by wrongfully terminating her employment on June 4,
24 2018, for pretextual reasons.
25
26

271~---------------=~~~~~~~-~~~~~----------------_,
                 Complaint- DFEH No. 201902-05135714
28   Date Filed: February 13, 2019
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 26 of 31 Page ID #:45




 1 VERIFICATION

 2 I, Roman Otkupman, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On February 13, 2019, I declare under penalty of pe~ury under the laws of the State
 5 of California that the foregoing is true and correct.
 6                                                                  Agoura Hills, CA
 7
 8
 9
10

11

12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
                                              -3-
271~----------------~~~m=~~a~m~t--"D~FE~HTNrlo~.~20n.1~00~2~~~5~13M5~71~4.------------------i
28 Date Filed: February 13, 2019
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 27 of 31 Page ID #:46




                                                                                                                                                                                     CM-010
 ~~ORSEY 0~        PART'V Vv\T!lO'-Jr ATT0i=II\EY (N~mll. Stolte   B~rtl~t.   lndlddruU)                                                          FOR COURT USE ONlY
     Roman Otkupman, Esq. Bar 1'\o. 249423; Meghan Maertz, Esq. Bar ?\o. 276976
     Otkupman Law Finn, ALC
     28632 Roadside Drive. Suite 203                                                                                                          FfL2[J
    Agoura Hills, CA 91301                                                                                                     SUPERIOR COi)f-n c.:!: CAliFORN\1\
        TElE'"O<E>IO ~818) 293-5623                                           FAX NO.   (888) 850-1310                            COUtHY OF S!\!.1 t:-EftN..'loROINO
   ATTORNEY ~<oR tN•,.!-' laintiff Lea Garcia                                                                                      SAN sr:r~-· ·-.r.,. ":<"' "'2 :-mer
 SUPERJOR COURT OF CAUFORNIA, COUNTY OF                            San Bernardino
        STREET AOORESS·       247 W 3rd St                                                                                                    FEB l 9 Z0\9
       MA:UNG ADDRESS·
       CITY ANO ZlP COO::·       San Bernardino, CA 92415
                                 San Bernardino Justice Center
                                                                                                                             -y     RA'f ____,_ " ·-. -_,
                                                                                                                                  - R F=AEt;iEP~ANDE.{ 'ocpu-fY
            BRANCH NAME:
    CASE NAME:
    Lea Garcia vs. Geo Corrections and Detention, LLC, et a!.
       CIVIL CASE COVER SHEET                                                                                                   CASE NUMBER·
                                                                                 Complex Case Designation
 0                                                                                                                                                           ' ,.·,"o
                                                                                                                                                    . ·:;/(iS',
        Unlimited       Limited     D                                     D        Counter          0        Joinder
                                                                                                                                                  ,_ .l.              ~. '~'
                                                                                                                                                                   _, \..• 1)(:
           (Amount                          (Amount
                                                                                                                                JUDGE·
           demanded                         demanded is        Filed with first appearance by defendant
           exceeds 525,000)                 525,000 or less)        (Cal. Rules of Court, rule 3.402)      OEPT·

                                               Items 1-6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
     Auto Tort                                                          Contract                                        Provisionally Complex Civil Litigation
     D    Auto(22)                                                     D Breach of contract/warranty (06)               (Cal. Rules of Court, rules 3.400-3.403)
     D     Uninsured motorist (46)                                     D Rule 3.740 collections (09)                    D     AnlitrusVTrade regulation (03)
     Other PUPDJWD (Personal Injury/Property                           D Other collections (09)                         D     Construction defect (10)
     DamagoJWronghll Death) Tort                                       D Insurance coverage (18)                        D     Mass tort (40)
     D     Asbestos (04)                                               D Other contract (37)                            D     Securities litigation (28)
     [ ] Product liability {24)
     0
                                                                       Real Property                                    D     Environrr.entalfToxic tort (30)
           Medical malpractice {45)                                    D Eminent      domain/Inverse                    D     Insurance coverage daims arising from the
     D         Other PIIPDI'Ml (23)                                           condemnaUon (14)                                above listed provisionally complex ease
                                                                       D WrongfiJI eviction (33)                              types (41)

     BNon.PIIPDIWO (Otllor) Tort
         Business tort/unfair business practice {07)
         Civil rights (08)
                                                                       D Other real property (26)
                                                                       Unlawful Detainer
                                                                                                                        Enforcement of Judgment
                                                                                                                        0     Enforcement of judgment (20)
     D   Defamation {13)                                               D Commercial (31)                                Miscellaneous Civil Complaint
     D   Fraud (16)                                                    D Residential (32)                               D      RIC0(27)
     D   lnlel!ectual property (19)                                    D Drugs (38)                                     D      Other complaint (not specifieri above) (42)
     D   Professional negligence (25)                                  Judicial Review                                  Miscellaneous Civil Petition
     D   Other non-P!/POIWD tort (35)                                  D Asset forfeiture (05)                          0    Partnership and corporate governance (21)
     mloymont                                                          D Petition re: arbitration award (1 1)           D    Otller peUtion (not specified above} (43)
         WrongfiJI termination {36)                                    D
                                                     Writ of mandate (02)
     0   Other employment {15)                                         n
                                                     Other 'udicla! review (39}
2. This case U is         L:LJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional JUdicial management
      a.   D      Large number of separately represented parties                            d.  0       Large number of witnesses
      b.   D      Extensive motion practice raising difficult or novel                      e.  0       Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                                         in other counties, states, or countries, or in a federal court
      c.   D      Substantial amount of documentary evidence                                 f. D       Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.[Z] monetary                                  b.   D   nonmonetary; dedaratory or injunctive relief                        c. [2] punitive
4. Number of causes of action (specify): Seven (7)
5. This case         is0                0
                                is not a class action suit.                           . --~
6. If there are any known related cases, file and serve a notice of related case. (You      CM-015.)                   7/onn
 Dale: February 14,2019
Roman Otkupman                                                                                          !_       J_
                                    (lYPE OR: PRINT NAME)                                                              (S:GNATL:RE OF PAArY OR ATTORNEY FOR PARTY)


                                                                        the TIC;~
   • Plaintiff must file this cover sheet with the first paper filed in NO  action roceeding (except small daims cases or cases filed
     under the Probate Code. Family Code, or Welfare and Institutions Co ). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                             _                                                                        f11 otof2
                                                                                                                                   Cl! RW:aa o!CO!.il'l, 1'11111 2.3~. 3.220, 3 .(QQ-3 .ccJ, 3.7«1.
 Form Adept*' tor Mal!dltotr Us.o
   Judidal Councitllf Dli!oml;i
                                                                        CIVIL CASE COVER SHEET                                           Cal St.!ndards of Jud'oci1l ~inlatretO"', std. J IC
   ~10(RIY.      July 1,2007')                                                                                                                                             www.coulfollfo.ca gov
        Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 28 of 31 Page ID #:47


    •
•

                                                                                                                                                    CM-010
                                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
        To Plalntitr. and Others Filing First Papers. If you ars filing a first paper (for exampla, a complaint) in a civU case, you must
        complete and file, along with your first paper, the Civil Case Cover Sheet contained on pege 1. This lnfonnation will be used to compile
        statistics about the types and numbers of cases filed. You must complata items 1 through 6 on the oheet In item 1, you must check
        one box lor the case type that beat descrlbas tha case. ~the case fits both a general and a more apeciflc type of case listed In Item 1,
        checl< the more specific one. If the esse has multiple causes or action, check the box that bast lndlcstes the primary cause of action.
        To eaalst you In completing the sheet, examples of the ceses that belong under each case type In Item 1 ars prevlded below. A cover
        ohest must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed In a civil esse may subject a pariy,
        its counsel, or both to sanctions under rules 2.30 and 3.220 of the C811fomia Rules of Court.
        To Parties In Rule 3.740 Collections cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
        owed in a sum stated to be certain that Is not more than $25,000, -uolve of lntan!St and attorney's fees. arising from a transaction In
        which property, services, or money was acqulned on credit. A collections case does not Include an action seeking the following: (1) tort
        damages, (2) punitive damages, (3) reccvery or real property, (•) recovery or personal preperty, or (5) a prejudgment writ of
        attachment. Theldantiftcstion of a case as a rule 3.7•0 collections esse on this fonn means thet nwill be exampt from the general
        Ume-for-service requirements and case management Nres, unteu a defendant files a responsive pleading. A rule 3.740 collections
        case will be subject to the requlremants for service and obtaining a judgment in rule 3.740.
        To Partl.. In Complex Caaes. In complex csses only, parties must alao use the Civil Case Cover Sheel to designata whether the
        ceaa Ia complex. If a plaintiff beUeves the case Is complex under Nle 3.400 of the California Rules of Court, this muot be lndlcstad by
        completing the appropriate boxes In items 1 and 2. If a ptelntlff designates a case as complex, the cover ohaet must be served with tho
        complaint on ell parties to the action. A defandant may ftle and SOlVe no later than the time of lis fll'lt appearance a jolndar In the
        plalntllf'a dnlgnetion, a countar-<feslgnetion that the casa Ia not complex, or, If the plelntifl hes made no dnlgnatlon, a dealgnellon that
        the ceae Is complex.                                       CAS! TYPES AND EXAMPLES
        Auto Tort                                        Contract                                           Provisionally Complex Civil LtugaUon (CaL
             Auto (22H'el>onallnjwy1Property                 Braadl  ol ConlraciMiarranty (06)              Ruloo of Court Rulea 3 4110-3 4113)
                  Damaga~Wong~W Doath                            Breach of Renlalllotae                           Arlllt!UsVTrada Ragulallon (03)
             Unl1181118d Motorial (46)     <"tile                     Contract (not unlawfuldelelnor              Conllruction Defect (10)
                  cue hvolwJs an unlnsul8d                                orwtanQfiii-.J                          Claims Involving Mass Tort (40)
                  molorlst cls/m Sllbja<t ID                     ConlracWiarranty lkaach-Seller                   Seaallleo Utigation (28)
                  at1111711t0n, ciHI<kii!JO-                          Plalnlltl (not fnwd or negligence)          EnWonmenlat/Toxlc Tort 130)
                  -oiAulo)                                        Nogllgant Braach of Conlract/                   lnawance CCMN'Ige Claims
        Other PUPDIWD (PenonallnJury/                                 Wllnanly                                         (an.lrlg-~-­
        Property Damag-gful Dealh)                                Olhar 6raach of ConlnlctiWananty                     cssefrpe f.lledallow)(41)
        Tort                                                 Collections (e.g .. money awed, open             Enforcement of Judlft'llnt
             Asbestoo(04)                                            book IC<OUnls) (08)                           EnfoRamanlo!Judgmanl(20)
                Asbestos Property Damage                             ~       C8l6-&fler PlaJntlfl                     Abstract of Judgment (Out of
                Aab.- Penonallnjulyl                                 au. Promlooory ~actions                              County)
                      'Mong!UI Death                                   cue                                            confession of Judgmant (non-
             Ploduct l..labillty (notllll>eatos or
                                                                 , _ c - 11101 ptO!Iillonally                               -lfllllllona)
                   lr>rlc'enviJonmenla (24)                         """"'"")(18)                                       Siller Stele .ludgmanl
             Medlcal Malplactioo (45)                               Auto Sullfag&Uon                                   Admlnlllrative Agoncy Awanl
                Medical Malpradloa-                                 Othet CcMtrage                                        (not rmpaid liKes)
                         PnysiCianl & Surgeons                   Other Conlrad (37)                                    Pallllan/Corllficallon of Enlry ol
                   Other Profelllonal Health Care                   ConlracluBl Freud                                     Judgment on Unpaid Taxes
                    Malptacti..                                     Othet Conlract Dlspulo                             OU.C::on:ement ol Judgmanl
             CU. PIIPDMO (23)                                Ileal Propmy
                   l'nlmloes l..labillty (e.g .. sOp             Eminent Domalnii-                              MlsGellllneous Civil Complaint
                                                                     Condamnallon (14)                             RICC(27)
                         and laU)                                                                                  Other Complain! (not ttpacilied
                   lnlonllonal Bodily lnjuryiPDIWD               Wongful Eviction (33)
                                                                                                                      above)(42)
                        (a.g., aaoault. vandalism)               Other Roll Property (e.g., quiet IIIIa) (28)          Declarelely Relet Only
                   lntentlonallnflldlon of                          \Mil of P.-on of Real P10perty                     lnjuncllw Rella! Only (non-
                        Emotional Dillnllo                          Mortgage FO!Vdoaule                                    h.........t)
                   NegDgent lnlllcllon of                            Quiet-                                            Machanlcs LJan
                        EmotiOnal Olstrass                           au. Real Pnlparty (not eminent                    Othar CommerclaS Complaint
                Olher PIIPDIWD                                       -aln.lendloniAenant. or                               C.oe(-plox)
        Non.PIIPDIWD (Oihor) Tort                                    -.uro)                                            Olher CillO Complaint
            Business Tort/Unfair Business                    Unlawful Detainer                                             jn...-on-oomploll)
                  Pradl... (07)                                 Commercial (31)                                 Mlacollaneoua CIVU PetitiOn
             CMI Rlghll (e.g., d~crlmlnallon,                   Resldenllal (32)                                   Parlnerlhlp and Corporalo
               false atTest) (net civil                          Oruga (38) (Wtllo cssa lnwo/Yoo /1/egll                Governance (21)
                 h818-Q(08)                                           drup, dlockllllfl 11om; oll!lll'o!dse,       Olher Petlllon 11101 /ll)fldfled
             OafamaHon (e.g., slander, libel)                         tVpotf u Ccmmen:ial or Rosldenllal}              abowe) (43)
                    (13)                                     Judicial Review                                           Civil Haraumerd
              Fraud (16)                                         AssatFoolellure(05)                                   Wottcplace Vlo!ence
              lnlefle- Plopatty (19)                             Pallllon Re: Arbllrallon - n l (11)                   Eldar/Dependant Adult
              PIVfesslonal NegDganoa (25)                       IM1I of Mandato (02)                                        Abuse
                 Legal Malproclk:e                                   v.tft...AdmlrdltraUve Mandamus                    Election Contest
                                                                     W1t-Mandamus on Umlled Cour1



                                                                         -
                  Other Professional Malpradl"'                                                                        Petltlan far Name Change
                       (not medical or legal)                             cue Maller                                   Pellllon fer ReDel From Lalo
              Other Non.PUPOI'M) Tort (35}                           V\tii-OIIIOr Umllad Colll1 Caaa                        Claim
        Employment                                                                                                      Other Civil Pet!Uon
           WrongtUI TennlnaUon (36)                              Olhar Judldll Ra.taw (39)
              Other Employment (15)                                 Review of Heaflh Oftlcar Order
                                                                    Nollca of Appeal-Labor
                                                                        Comml!!lonar Aopeall
                                                                                                                                                      Pqoton
        CM-010 [Rev. Jub' t, ZCIDl)                              CIVIL CASE COVER SHEET
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 29 of 31 Page ID #:48




                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


Lea Garcia                                                           CASE NO.:        CIVDS1905866
                        vs.                                          CERTIFICATE OF ASSIGNMENT
Geo Correction and Detention LLC, et al.

A civil action or p~Weedlng presented for filing must be accompanied by this Certificate. If the ground is the
residence of a party, name and residence shall be stated.

The undersigned declares that the above-entiUed matter is filed for proceedings in the
SAN BERNARDINO               District of the Superior Court under Rule 404 of this court for the
checked reason:
       Ill General               0 Collection
            Nature of Action                 Ground
 D       1. Adoption                        Petitioner resides within the district               .
 o      2. Conservator                      Petitioner or conservetee resides within the district.
 D      3. Contract                         Performance In the district Is expressly provided for.
 D      4. Equity                           The cause of action arose within the district.
 D      5. Eminent Domain                   The property Is locatad within the district.
 D      6. Family Law                       Plaintiff, defendan~ petitioner or respondent resides within the district.

 B
 D
        7. Guardianship
        8. Harassment
        9. Mandete
                                            Petitioner or ward resides within the district or has property within the district.
                                            Plaintiff, defendant, petitioner or respondent resides within the district.
                                            The defendant functions wholly within the district.
 D      10. Name Change                     The petitioner resides within the district.
 D      11. Personal Injury                 The Injury occurred within the district.
 O      12. Personal Property               The property Is located within the district.
 D      13. Probate                         Decadent resided or resides within the district or had property within the
                                            district
 D      14.   Prohibition                   The defendant functions wholly within the district.
 D      15.   Review                        The defendant functions wholly within the district.
 D      16.   Title to Real Property        The property Is located within the district.

 B
 D
        17.
        18.
        19.
              Transferred Action
              Unlawful Detainer
              Domestic Violence
                                            The lower court is locatad within the district
                                            The property is located within the district.
                                            The petitioner, defendan~ plaintiff or respondent resides within the district.
 0      20.   Other -r"""""aon
 0      21.   THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
The address of the acclden~ performance, party, detention, place of business, or other factor which qualifies
this case for filing In the aboviHieslgned district is:
  Defendant • Geo COmtd!ona and Detentlcn, LLC                                       10400 Rancho Road
  NAME -INDICATE TmJ! OR OTHER QUALIFYING FACTOR                                    ADDRESS
  Adelanto                                                           CA                              92301
 ciTY                                                               STATE                            ZIP CODE

I declare, under penalty of peljury, that the foregoing Is true and correct an this declaration wes executed
on February 1<. 2010                    at .:;.I'G!!o~ura~HI::!D'------~ .c.__ _ _ _ _ _ _, California
                                                                                  7



                                             CERTIFICATE OF ASSIGNMENT
13·16503-360. Rev06-2014
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 30 of 31 Page ID #:49



          SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO



San Bernardino District - Civil
247 West Third Street
San Bernardino, CA. 924150210
----------------------------------------------------------------------
   -------------------------------------------------------------------
                                       CASE NO: CIVDS1905866
  OTKUPMAN LAW FIRM
  28632 ROADSIDE DRIVE
  STE 203
  AGOURA HILLS CA 91301
                               NOTICE OF TRIAL SETTING CONFERENCE

IN RE: LEA GARCIA V GEO CORRECTIONS AND DETENTION, LLC
THIS CASE HAS BEEN ASSIGNED TO: JOHN M PACHECO IN DEPARTMENT S31
FOR ALL PURPOSES.
Notice is hereby given that the above-entitled case has been set for
Trial Setting Conference at the court located at 247 West Third Street
SAN BERNARDINO, CA 92415-0210.
        HEARING DATE: 08/19/19 at     8:30 in Dept. S31

DATE: 02/25/19   Nancy Eberhardt, Court Executive Officer
                                                   By: RAFAEL HERNANDEZ
----------------------------------------------------------------------
----------------------------------------------------------------------
                 CERTIFICATE OF SERVICE
I am a Deputy Clerk of the Superior Court for the County of San
Bernardino at the above listed address. I am not a party to this
action and on the date and place shown below, I served a copy of the
above listed notice:
{ ) Enclosed in a sealed envelope mailed to the interested party
addressed above, for collection and mailing this date, following
standard Court practices.
~~ Enclosed in a sealed envelope, first class postage prepaid in the
U.S. mail at the location shown above, mailed to the interested party
and addressed as shown above, or as shown on the attached listing.
( ) A copy of this notice was given to the filing party at the counter
( ) A copy of this notice was placed in the bin located at this office
and identified as the location for the above law firm's collection of
file stamped documents.
Date of Mailing: 02/25/19
I declare under penalty of perjury that the foregoing is true and
correct. Executed on 02/25/19 at San Bernardino, CA
                                         BY: RAFAEL HERNANDEZ
Case 2:19-cv-02579 Document 1-3 Filed 04/04/19 Page 31 of 31 Page ID #:50




                           MAR 0 5 2019
